 

PROFESSIONAL SERVICES and CONSULTING AGREEMENT

 

This Agreement is being entered into and shall be effective as of the 28th day
of June 2013 (the “Effective Date”), by, between and among TARGETED MEDICAL
PHARMA, INC. (collectively “TMP”), a Delaware corporation with principal offices
located at 2980 Beverly Glen Circle, Suite 301, Los Angeles, CA 90077 with an
Employer Identification Number of                    and JAMES N. GIORDANO, an
individual residing at 316 Greenway Road, Ridgewood, NJ 07450, together with its
successors and/or assigns (collectively “CONSULTANT”), who may hereinafter be
referred to collectively as the “Parties” or individually as a “Party”.

 

WHEREAS, TMP requires consulting services in the area of medical receivable
financing, billing and management, and Consultant represents that it has the
education, training, and experience required by TMP for this effort;

 

WHEREAS, this Agreement is of mutual interest and benefit to TMP and Consultant
and will further the objectives of TMP;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree to the following:

 

1.  Services; During the term of this Agreement, Consultant will provide
consultation, guidance and assistance to TMP as requested in the areas including
but not limited to medical receivable billing, billing/management strategies,
financing and introduction to the financial community. The scope of the Services
to be provided by the Consultant may be reasonably modified, reduced or
expanded. Consultant may be requested to work on other matters, programs and/or
projects.

 

2.  Term of Agreement/Termination: The term of this Agreement shall expire at
which time all obligations or contemplated transactions detailed in the Common
Stock Warrant by TMP with a Date of Issuance of June 28, 2013 are met, satisfied
and/or completed in their entirety.

 

3.  Compliance With All Laws: Consultant agrees to perform all services required
under this Agreement at the highest standard of quality, and in accordance with
TMP policy and all applicable local, state and federal requirements. The Parties
shall comply with HIPAA and have already executed the Consultant’s Business
Associate Agreement.

 

4.  Payment: In consideration for its services, TMP will pay Consultant in the
form of a Warrant for TMP Common Stock. The relevant form and document related
to the Warrant is annexed hereto and incorporated by reference herein as Exhibit
A.

Consultant may assign the Warrant, the registration rights thereto. Consultant
may assign the Services to be provided to TMP as detailed herein. In the event
the balance of the $3,280,000.00 is not delivered to TMP pursuant to the terms
in the Workers’ Compensation Receivables Funding, Assignment and Security
Agreement (CA), dated and effective on June 27, 2013, Consultant shall return
1,000,000 warrants to TMP.

 

1

 

 

5.  No Agent: Consultant is solely responsible for payment of all governmental
obligations arising in connection with this Agreement. Neither Party nor any of
their respective employees or independent contractors is authorized or empowered
to act as agent for the other for any purpose and shall not on behalf of the
other enter into any contract, warranty, or representation as to any matter,
except as specifically allowed herein and limited to the narrowest construction
thereof. Neither shall be bound by the acts or conduct of the other. Consultant
covenants that he will not at any time represent himself, either directly or by
implication, as an agent of TMP or as having authority to bind TMP.

 

6.  Confidentiality: Consultant understands that, in the course of providing
professional services hereunder, TMP may disclose to Consultant certain
sensitive, confidential personnel and financial information. All such
information received, disclosed to, developed or created by Consultant in the
course of providing services to TMP shall be confidential and proprietary as to
TMP. Consultant shall not disclose confidential and proprietary information to
any third party in a manner not directly related to the provision of services
hereunder, except with the prior written consent of TMP or where compelled by
law. Consultant’s confidentiality obligations described herein shall continue
for the term of this Agreement and any renewal thereof, and for a period of
three (3) years thereafter. With respect to trade secrets, the obligation shall
last for so long as the information is treated as a secret by TMP.

 

7.  Assignment: TMP has retained Consultant based, in part, upon his
representation of personal skill and qualification to perform the Services as
detailed herein. Consultant shall not assign his rights or obligations hereunder
without the prior written consent of TMP.

 

8.  Conflicts Of Interest: Consultant represents that there are no conflicts of
interest, as concerning the same, between services to be rendered under this
Agreement and Consultant's services and employment with other parties. If,
during the course of this Agreement, Consultant becomes aware of facts which
constitute or may give rise to a conflict of interest, Consultant shall
immediately advise TMP, so that it may determine appropriate procedures for
managing the same.

 

9.  Indemnification/Hold-Harmless: Each Party shall at all times defend,
indemnify and hold harmless the other Party, from and against any and all third
party claims, damages, liabilities, costs and expenses.

 

2

 

 

10.  General Provisions:

(a)   The failure by either Party to enforce any provision of this Agreement or
to timely insist on performance shall not constitute or be construed as a waiver
of any right to strictly enforce a contractual provision.

(b)  Consultant warrants that its performance of this Agreement does not depend
on the acquisition of rights from any third party and will not knowingly
infringe on the intellectual property rights of any third party.

4 (c) Any notice provided for in this Agreement shall be in writing and deemed
to have been received if sent by United States certified mail, postage pre-paid.

(d)  The provisions of this Agreement shall be governed by the laws of the State
of New Jersey, and the parties agree that the exclusive forum for any dispute
concerning this Agreement shall be the Superior Court of New Jersey, Bergen
County.

(e)  This Agreement constitutes the entire understanding between the parties
regarding this matter and merges any and all prior discussions, representations,
promises, and warranties within its scope. There are no representations,
warranties or promises not expressly set forth in this Agreement. Except as
expressly set forth herein, this Agreement may not be modified, renewed, or
extended, except in writing, signed by both parties.

 

AGREED TO AND ACCEPTED BY:

 

TARGETED MEDICAL PHARMA, INC.

 

    By: David Silver, MD  

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

State of California

 

County of                               

 

On June      , 2013, before me,                              , notary public,
personally appeared David Silver, MD, who proved to me on the basis of
satisfactory evidence to be the person (s) whose name (s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature       Signature of Notary Public  

 

3

 

 



____________________________________________OPTIONAL_____________________________________________

 



Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this to another form to another document.

 

Description of attached Document   Title or Type of Document:      



Document Date:   Number of Pages:  



Signer(s) Other than Named Above:  

 

JAMES N. GIORDANO

 

/s/ James N. Giordano   By: James N. Giordano  

 

ACKNOWLEDGMENT

 

STATE OF NEW JERSEY )   ) SS: COUNTY OF BERGEN )

 

IT IS ACKNOWLEDGED that on June 28, 2013, before me personally appeared James N.
Giordano, and fully executed the Agreement herein.

 

[tsig2.jpg]   Notary Public  

 

[tlogo.jpg]

 

4

 

